Citation Nr: 0427982	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-05 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left leg gunshot wound, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for a nervous 
condition.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
June 1965 to June 1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in June 2002 (which denied 
service connection for "nervous condition" and continued 
the evaluation for the residuals of gunshot wound of the left 
leg) and April 2003 ( which denied service connection for 
PTSD) by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico. 

The Board notes that the RO did not include the veteran's 
claim for entitlement to service connection for a nervous 
condition on the June 2004 VA Form 8 (Certification of 
Appeal).  However, the veteran filed a timely appeal for this 
claim in March 2003.  Under 38 C.F.R. § 19.35, certification 
is used as an administrative process and does not serve to 
either confer or deprive the Board of jurisdiction over an 
issue.  See 38 C.F.R. § 19.35 (2003).  

The veteran had a personal hearing with a hearing officer at 
the RO in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As noted above, the veteran has perfected appeals from the 
denial of service connection for a "nervous condition" as 
well as the later denial of service connection specifically 
for PTSD.  In March 2004, the RO issued a statement of the 
case concerning the denial of service connection for PTSD, 
and did not include the broader issue of entitlement to 
service connection for a "nervous condition" in the 
supplemental statement of the case issued that same month.  
Unless the appellant indicates that he withdraws his appeal 
from the June 2002 denial of service connection for a 
"nervous condition", this issue should be continued on 
appeal by the RO.

The veteran's claims file contains a letter received in 
September 2003 from the Social Security Administration, which 
appears to indicate that the veteran was, awarded Social 
Security benefits from December 2002.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that 
where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision could possibly contain relevant evidence and are 
often needed by the VA for evaluation of pending claims, and 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the medical records from SSA pertaining 
to any original or continuing award of disability benefits 
should be requested and associated with the claims file.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The file shows that a March 2003 
letter sent to the veteran by the RO was 
mailed to the incorrect address.  The RO 
must review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003).

2.  The RO should request all records, 
which document the veteran's service-
connected left leg gunshot wound 
disability as well as his claimed 
psychiatric disabilities of PTSD and a 
nervous condition, from the Social 
Security Administration.  If no records 
can be found, the RO should indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

3.  The RO also should make arrangements 
to obtain the veteran's treatment records 
from the private physician (as listed in 
the physician's evaluations dated in 
August 2002 and March 2003 included in 
the file) for the period of February 2002 
to the present.  

4.  The RO should readjudicate the 
veteran's claims for entitlement to an 
increased evaluation for residuals of a 
left leg gunshot wound, entitlement to 
service connection for a nervous 
condition, and entitlement to service 
connection for PTSD.  If any of the 
claims remains denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



